Case 5:21-cv-01519-JGB-SHK Document 9 Filed 09/09/21 Page 1 of 1 Page ID #:32

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                                             CASE NUMBER:


GREGG CRAWFORD                                                   5:21−cv−01519−JGB−SHK
                                            PLAINTIFF(S)

      v.
TRADER JOES COMPANY

                                                                  NOTICE TO FILER OF DEFICIENCIES IN
                                         DEFENDANT(S).
                                                                  REQUEST FOR ISSUANCE OF SUMMONS




PLEASE TAKE NOTICE:
The following problem(s) have been found with your electronically filed document:
  9/8/21                  8                    Request for Summons
Date Filed             Doc. No.            Title of Doc.
ERROR(S) WITH DOCUMENT:

The name and address of the attorney for plaintiff(s) must be entered in the appropriate field.




Other Error(s):
The summons cannot be issued until this defect has been corrected. Please correct the defect
and re−file your summons request.

                                                             Clerk, U.S. District Court

Date: September 9, 2021                                      By: /s/ Trina Debose trina_debose@cacd.uscourts.gov
                                                                Deputy Clerk



     Please refer to the Court's website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.




      − NOTICE TO FILER OF DEFICIENCIES IN REQUEST FOR ISSUANCE OF SUMMONS −
